DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 is fully responsive and therefore has been entered.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-051602, filed on 03/16/2017 was received with the present application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-9, 19-20, and 26 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Nagano (U.S. Patent 4,330,137).

In regards to claim 1, Nagano also teach (Figures 1-3) bicycle front derailleur (front derailleur described in the Abstract) comprising: a base member (fixing member 8 with protector 14, connecting portion 81, extension 82, and pivot portion 83) made of a rigid material (Col. 3, line 19-30 disclose, the fixing member 8 being formed out of a metallic plate) and configured to be coupled to a bottom bracket hanger (bottom bracket 1) of a frame of a bicycle (seat tube 15, front tube 16, and chain stay 17); a chain guide (chain guide 9) configured to guide a chain (drive chain ‘CH’); a link mechanism (linkage members 11 and 12, which are pivotally connected to 

    PNG
    media_image1.png
    920
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    903
    809
    media_image2.png
    Greyscale


In regards to claim 8, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the chain guide (chain guide 9) includes an inner guide plate (inner plate of the chain guide 9 that is fixed to the movable member 10); wherein, the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8, as illustrated in the modified figures 1 and 3 above) is configured to accommodate a part of the inner guide plate (inner plate of the chain guide 9 that is fixed to the movable member 10) of the chain guide (chain guide 9) in the state where the chain guide is located at the retracted position (when the chain guide 9 is moved leftwards and upwards in order to move the drive chain ‘CH’ from the larger diameter sprocket S1 to the smaller diameter sprocket S2).

In regards to claim 9, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the inner guide plate (inner plate of the chain guide 9 that is fixed to the movable member 10) of the chain guide (chain guide 9) includes a front end portion (end portion of the inner plate of the chain guide 9 that is most proximate to the guards 14a and 14b of the protector 14); wherein, the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8, as illustrated in the modified figures 1 and 3 above) is configured to accommodate the front end portion of the inner guide plate (end portion of the inner plate of the chain guide 9 that is most proximate to the guards 14a and 14b of the protector 14) of the chain guide (chain guide 9) in the state where the chain guide (chain guide 9) is located at the retracted position (when the chain guide 9 is moved leftwards and upwards in order to move the drive chain ‘CH’ from the larger diameter sprocket S1 to the smaller diameter sprocket S2).

In regards to claim 19, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the base member (fixing member 8) including an outer casing holder (wire fixture 11a of the linkage member 11, which is connected to the fixing member 8 at the pivot portion 83 on the extension 82 of the fixing member 8) configured to hold an outer casing of an operation cable (outer surface of the control wire ‘W’) that operates the chain guide (chain guide 9) in a state where the operation cable (control wire ‘W’) is coupled to the bicycle front derailleur (front derailleur described in the Abstract).

In regards to claim 20, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the base member (fixing member 8) being adjustably coupled to the bottom bracket hanger (bottom bracket 1) about an axis of the bottom bracket hanger (axis extending through the center of the bottom bracket 1 and/ or the crank shaft 5) in a state where the base member (fixing member 8) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17).

In regards to claim 26, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8, as illustrated in the modified figures 1 and 3 above) additionally including a side wall (vertical section of the cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8, as illustrated in modified figure 3 above) at least partially surrounding the bottom wall (bottom-horizontal .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, in view of Oi (U.S. PGPUB 2006/0068955).

In regards to claims 3-4, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the base member (fixing member 8) including a frame coupling portion (connecting portion 81 of the fixing member 8) for coupling the base (fixing member 8) to the bottom bracket hanger (bottom bracket 1) of the frame (seat tube 15, front tube 16, and chain stay 17); and a link support portion (pivot portion 83 of the fixing member 8) pivotally supporting the link mechanism (linkage members 11 and 12); wherein, the frame coupling portion (connecting portion 81 of the fixing member 8) is configured to partially extend around an axis of the bottom bracket hanger (axis extending through the center of the bottom bracket 1 and/ or the crank shaft 5) in the state where the base member (fixing member 8) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17). However, Nagano fail to teach the frame coupling portion (connecting portion 81 of the fixing member 8) also including a 
Whereas, Oi teach (Figures 1-2 and 18), a bicycle front derailleur (front derailleur 14) comprising a base member (front derailleur mounting plate 218) that is configured to be coupled to a bottom bracket hanger (bottom bracket tube 216) of a frame (frame 12) of a bicycle (bicycle 10); the base member (front derailleur mounting plate 218) including a frame coupling portion (portion of the front derailleur mounting plate 218 that includes the plurality of apertures configured to receive screws 219) having a first coupling opening (one of the plurality of apertures configured to receive screws 219) into which a first bolt (one of the screws 219) is inserted to couple the base member (front derailleur mounting plate 218) to the bottom bracket hanger (bottom bracket tube 216) of the frame (frame 12); wherein, the frame coupling portion (portion of the front derailleur mounting plate 218 that includes the plurality of apertures configured to receive screws 219) is configured to partially extend around an axis of the bottom bracket hanger (axis extending though the center of the bottom bracket tube 216) in a state where the base member (front derailleur mounting plate 218) is coupled to the frame (frame 12) (see also paragraphs 0066-0068).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the frame coupling portion of the base member in the bicycle front derailleur taught by Nagano in order to provide said base member with a frame coupling portion having at least a first coupling opening that can 

In regards to claims 10-12, Nagano in view of Oi teach all intervening claim limitations as shown above. Oi further teach (Figures 1-2 and 18), the frame coupling portion (portion of the front derailleur mounting plate 218 that includes the plurality of apertures configured to receive screws 219) including a second coupling opening (another one of the plurality of apertures configured to receive screws 21) into which a second bolt (one of the screw 19) is inserted to couple the base member (front derailleur mounting plate 218) to the bottom bracket hanger (bottom bracket tube 216) of the frame (frame 12); the first coupling opening and the second coupling opening (two of the circumferentially separated plurality of apertures configured to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the frame coupling portion of the base member in the bicycle front derailleur taught by Nagano in order to provide said base member with a frame coupling portion having a first coupling opening and a second coupling opening that can receive corresponding first and second bolts as suggested by Oi; wherein, the base member can be mounted to the exterior portion of bottom bracket hanger of the frame using the first bolt and the second bolt (which extends though the respective first and second coupling openings) instead of using the threaded bearing nut assembly (which extends though the central opening in the bottom bracket hanger and partially contacts the crank shaft of the bicycle) disclosed by Nagano. This is advantageous for the same reason set forth in the claims 3-4 rejection statement above. In addition, use of two or more bolts will further strengthen the connection between the frame coupling portion of the base member and the bottom bracket hanger of the frame.

In regards to claims 16-18, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the base member (fixing member 8) including a support member coupling portion (area of the connecting portion 81 that immediately surrounds the at least one projection 81b) coupling a support member (at least one projection 81b) to the base member (fixing member 8) so that the support member (at least one projection 81b) contacts the frame (bottom bracket 1, which is integrally connected to the seat tube 15, front tube 16, and chain stay 17) in the state where the base member (fixing member 8) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17); and the support member coupling portion (area of the connecting portion 81 that immediately surrounds the at least one projection 81b) being located between the frame coupling portion (portion of the connecting portion 81 comprising the fitting-in bore 81a) and the link support portion (pivot portion 83 of the fixing member 8). Furthermore, since Nagano disclose that the base member (fixing member 8) can include at least one support member (at least one projection 81b), it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention provide the base member (fixing member 8) of the bicycle front derailleur (front derailleur described in the Abstract) taught by Nagano with plurality of support members (projections 81b); which would inherently lead to the bae member (fixing member 8) having plurality of support member coupling portions (areas of the connecting portion 81 that immediately surrounds the each of the plurality of projections 81b). It is advantageous provide the base member with plurality of support members in order prevent the base member, and consequently the bicycle front derailleur, from rotationally displacing relative to the bottom bracket hanger during the operation of the bicycle.

Allowable Subject Matter

Claims 2, 5-7, and 24-25 are allowable over prior art of record for the following reasons:

In regards to claim 2, the prior art of record, either individually or in combination fail to teach or suggest, a bicycle front derailleur having the particular structure and designed to operate in the particular manner as recited by the applicant within independent claim 2; specifically, the bicycle front derailleur comprising a base member configured to be coupled to the bottom bracket hanger of a frame, and a link mechanism connecting a chain guide to the base member; wherein, the link mechanism is configured to move the chain guide in a front-rear direction of the bicycle as the chain guide moves along a direction toward and away from the frame between the retracted position and the extended position. As detailed above, Nagano and Kuwayama, both teach a bicycle front derailleur comprising a base member, a link mechanism, and a chain guide having the structural configuration described within claim 3 limitations. However, neither Nagano nor Kuwayama disclose the link mechanism also being configured to displace the chain guide in a front-rear direction in addition to displacing toward and away from the frame. Although, other examples of prior art may teach a link mechanism of a bicycle front derailleur configured to move a chain guide in a front-rear direction of the bicycle as the chain guide moves along a direction toward and away from the frame, said prior art fail to disclose or render obvious the bicycle front derailleur mounted to bottom bracket hanger using a base member. Accordingly, claim 2 appears to include allowable subject matter over prior art of record.

Claims 7 and 24 depends from claim 2. Therefore, claims 7 and 24 also include the allowable subject matter in claim 2.

In regards to claim 5, the prior art of record, either individually or in combination fail to teach or suggest, a bicycle front derailleur having the particular structure/ features recited by the applicant within independent claim 5. That is, a bicycle front derailleur comprising a base member with a frame coupling portion that is designed to couple the base member to a bicycle frame; the frame coupling portion partially extending around an axis of the bottom bracket hanger of said bicycle frame; and the frame coupling portion including a first end and a second end, both centered on an axis of the bottom bracket hanger when the base member is couple to said bicycle frame; wherein, said second end of the frame coupling portion is spaced apart from said first end of the frame coupling portion in a first circumferential direction, but connected to the said first end in a second circumferential direction. As detailed in the previous office actions, Nagano in view of Oi (U.S. PGPUB 2006/0068955), or alternatively Kuwayama et al. (U.S. PGPUB 2014/0155205) in view of Emura et al. (U.S. PGPUB 2015/0115568), all appears to teach a bicycle front derailleur having a substantially similar structural configuration to applicant’s claimed bicycle front derailleur. However, the frame coupling portion of the base member in the bicycle front derailleur taught by Nagano, Oi, Kuwayama et al, and Emura et al, all lack a first end and a second end that is oriented in the exact manner described within claim 5 limitations; in fact, the frame coupling portions of the base members in all of the prior art references cited by the examiner forms a complete circular 

Claims 6 and 25 depends from claim 5. Therefore, claims 6 and 25 also include the allowable subject matter in claim 5.

Claims 13-15, 21, 23, and 27 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

In regards to claim 13, Nagano in view of Oi teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the link mechanism (linkage members 11 and 12) including a first link (linkage member 12) and a second link (linkage member 11) located closer to the frame (seat tube 15, front tube 16, and chain stay 17) than the first link (linkage member 12) in a state where the base member (fixing member 8) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17). Nevertheless, Nagano does not disclose the link support portion (pivot portion 83 of the fixing member 8) including a first link support portion pivotally supporting the first link (linkage member 12) and a second link support portion pivotally supporting the second link (linkage member 11); wherein, the at least one of the first link support portion and the second link support portion protrudes with respect to the frame coupling portion (connecting portion 81 of the fixing member 8) in an axial direction of the bottom bracket hanger (axis extending through the center of the bottom bracket 1 and/ or the crank shaft 5) in a state where the base member (fixing member 8) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17). Thus, claim 13 appears to include allowable subject matter over at least the prior art references cited by the examiner; specially, when claim 13 limitations are considered in light of the specification.

Claims 14-15 depends from claim 13. Therefore, claims 14-15 also include the allowable subject matter in claim 13.

In regards to claim 21, Nagano in view of Oi teach all intervening claim limitations as shown above. However, the frame coupling portions of the base members taught by both Nagano and Oi are formed in a complete circular shape, and therefore does not include a first end and second end. Consequently, Nagano in view of Oi fail to disclose or render obvious, the frame coupling portion having a first end and a second end (which is opposite to the first end in a circumferential direction of an axis of the bottom bracket hanger), and an angle formed between the first end and the second end about the axis of the bottom bracket hanger being greater than or equal to 100 degrees and less than or equal to 180 degrees. In addition, one of ordinary skill in the art would lack appropriate reasoning to modify the frame coupling portion of the base member disclosed by either Nagano or Oi in order to provide said frame coupling portion with a first end and a second end, which are circumferential distanced by the specific angular 

In regards to claim 23, Nagano teach all intervening claim limitations as shown above. Nevertheless, Nagano fail to disclose the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8) being disposed on the link support portion (pivot portion 83 of the fixing member 8) at an end of the base member (fixing member 8) opposite from the frame coupling portion (connecting portion 83 of the fixing member 8); in fact, the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8) on the base member (fixing member 8) taught by Nagano is located on the protector 14 of the base member (fixing member 8) and not on the link support portion (pivot portion 83 of the fixing member 8). Thus, claim 23 limitations appears to include allowable over subject matter over prior art of record. 

In regards to claim 27, Nagano teach all intervening claim limitations as shown above. Nagano further teach (Figures 1-3), the base member (fixing member 8) being a plate-like member (Col. 3, line 19-30 disclose, the fixing member 8 being formed out of a metallic plate) and a thickness direction of the base member (fixing member 8) oriented in the in the direction toward and away from the frame (left to right direction in figure 1) in the state where the base member (fixing member) is coupled to the frame (seat tube 15, front tube 16, and chain stay 17); wherein, a base member portion extending around the recess (portion of the protector 14 that defines the backwards L-shaped cut-out section) and the bottom wall (bottom-horizontal section of the cut-out defined by the backwards 

Response to Arguments

With respect to applicant’s arguments in page 11, last paragraph though page 12, second paragraph (in remarks filed on 03/29/2021), regarding the 35 U.S.C. 103 rejections of claim 5 under Nagano in view of Oi, and under Kuwayama et al. (U.S. PGPUB 2014/0155205) in view of Emura et al. (U.S. PGPUB 2015/0115568), all have been fully considered and are persuasive. Therefore, said prior art rejections of claim 5 has been withdrawn.

With respect to applicant’s arguments in page 9, first paragraph though page 11, third paragraph (in remarks filed on 03/29/2021), regarding the 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 
It’s the applicant’s position that Nagano fail to explicitly teach the base member of a bicycle front derailleur comprising a recess that includes a bottom wall made of rigid material; where, both the recess and the bottom wall of said recess are disposed between the chain guide of the bicycle front derailleur and the bicycle frame in a direction toward and away from the bicycle frame. Applicant further argues that the guard 14a on the protector 14 of the fixing member 8 (which applicant believes to be the feature that the examiner interpreting as the recess of the base member) in Nagano’s disclosure is not located between the frame (seat tube 15, front tube 16, and chain stay 17) and the chain guide (chain guide 9), and that the guard 14a on the protector 14 of the fixing member 8 does not include a bottom wall as specifically required by the amended claim 1 limitations. However, examiner respectfully disagrees with this assertion. First, the examiner notes that applicant mistakenly interpret what the examiner considers to be the recess on the base member of the bicycle front derailleur taught by Nagano. In an attempt to alleviate this misunderstanding, examiner has annotated figures 1 and 3 as shown above to better indicate the portion of the base member (fixing member 8) which the examiner considered to be the recess (cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8) and the bottom wall (bottom-horizontal section of the cut-out defined by the backwards L-shaped section on the protector 14 of the fixing member 8) of said recess. As clearly illustrated in the modified figure 3 above (within the area indicated by the solid circle), the protector 14 of the fixing member 8 (base member) defines a backwards L-shaped cut-out section (recess) near the area of the protector 14 that forms the guard 14b; wherein, said backwards L-shaped cut-out section (recess) is configured to receive at least one end of the chain 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654